Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/11/2022. Applicant’s argument, filed on 02/11/2022 has been entered and carefully considered. Claims 1-20 are pending.

Double Patenting rejection against US application 16/662,182 is deferred based on the arguments submitted on 02/11/2022.

The application filed on 10/21/2020, claiming foreign priority to JAPAN 2019-201735 dated 11/06/2019. The certified copy of priority has been filed on 11/24/2020.

Response to Arguments

Applicant’s arguments in the 02/11/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 10-14 argues “pixel data generated by the local decode generation unit”, “whether or not the compressed data is stored in the memory based on the allowable data amount, and storing the compressed data in the memory based on a determination result of storing the compressed data in the memory. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Zhang in view of Yamamoto further in view of Jung teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Zhang teaches, Fig. 3, elements 80, 82, and 84, [0117], inverse quantization and inverse transform block to generate macroblock, which is a typical local decoder, the deblocking filter 86 is applied after all the macroblocks are reconstructed, it is obvious to the ordinary skill in the art that the macroblocks need to be stored, deblocking filter is used to generate the reference frames, element 88, Yamamoto teaches, Fig. 1, local decoding unit constitutes elements 106 and 107, reference image memory, element 108, [0006], Jung teaches, [0005], storing image data in the memory depends on the data size, it is obvious to the ordinary skill in the art that data size depends on the quantization of the signal, Fig. 1 & 4, data can be saved depending on the resolution or available data size, so, claim limitations are disclosed by the prior arts, also, Tu et al., US 20080159654 A1, [0022], pixel data stored in a buffer to generate full-sized pixel data or image data).
Therefore, the rejection is maintained.
	

Examiner’s Note

Claims 1-12 refer to "A video image encoding device”, Claims 13-17 refer to "An operating method of a video image encoding device” and Claims 18-20 refer to "A video image encoding device. Claims 13-20 are similarly rejected in light of rejection of claims 1-12, any obvious combination of the rejection of claims 1-12, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. The claim languages uses the term “unit” but explain the function in the limitations, so, 112(f) analysis is not required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20080232465 A1) in view of Yamamoto et al. (US 20040175049 A1), hereinafter Yamamoto, further in view of Jung et al. (US 20090190843 A1), hereinafter Jung.		
	
	Regarding claim 1, Zhang discloses a video image encoding device comprising (Abstract): an image encoding unit performing predictive encoding by obtaining a difference between a divided image included in a 5frame that is a target of predictive encoding of video image data and a predicted image (Fig. 3, [0111], intra prediction, intra finds the difference of images, e.g., Moriya et al., US 20130028326 A1, [0033], Zhang et al., US 20120128074 A1, [0087]); a local decode generation unit decoding an encoding result of the divided image by the image encoding unit to generate a reference image (Fig. 3, element 80, 82, 84, etc., [0009], macroblock, [0117]). 10  
	Zhang discloses all the elements of claim 1 but Zhang does not appear to explicitly disclose in the cited section a first buffer storing pixel data generated by the local decode generation unit; a compression unit that compresses the reference image by referring to the first buffer and generates compressed data; an allowable data amount setting unit presetting an 15allowable data amount to be stored in a memory for each predetermined area of the frame that is the target of the predictive encoding; and a reference image storage determination unit determining whether or not the compressed data is stored in the memory based 20on the allowable data amount, and storing the compressed data in the memory based on a determination result of storing the compressed data in the memory.
	However, Yamamoto from the same or similar endeavor teaches a first buffer storing pixel data generated by the local decode generation unit (Fig. 1, local decoding); and a reference image storage determination unit determining whether or not the compressed data is stored in the memory based 20on the allowable data amount, and storing the compressed data in the memory based on a determination result of storing the compressed data in the memory (Fig. 1, element 108).
 (Yamamoto, [0015]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Zhang in view of Yamamoto discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a compression unit that compresses the reference image by referring to the first buffer and generates compressed data; an allowable data amount setting unit presetting an 15allowable data amount to be stored in a memory for each predetermined area of the frame that is the target of the predictive encoding.
	However, Jung from the same or similar endeavor teaches a compression unit that compresses the reference image by referring to the first buffer and generates compressed data; an allowable data amount setting unit presetting an 15allowable data amount to be stored in a memory for each predetermined area of the frame that is the target of the predictive encoding (Fig. 1, [0008]-[0010], it is obvious to the ordinary skill in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Yamamoto to incorporate the teachings of Jung to reduce access time for the reference image (Jung, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 1, 25 wherein the compression unit losslessly compresses the 53reference image to generate the compressed data (Zhang, Fig. 3, Yamamoto, Fig. 1, Jung, Fig. 1, it is obvious to the ordinary skill in the art to compression can be lossless or lossy. e.g., Okamoto et al., US 20150277776 A1, Fig. 2).  

	Regarding claim 3, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 2, further comprising an inter prediction unit, 5wherein the inter prediction unit performs motion detection by using as a search range the reference image, which is stored (Zhang, Fig. 3, [0115], Yamamoto, Fig. 1, [0007], [0010], Jung, Fig. 1, [0024], [0029], it is obvious to the ordinary skill in the art).  

	Regarding claim  104, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 1, further comprising: a storage data amount calculation unit calculating a storage data amount for the determined area to be required when the compressed data is stored in the memory; and 15a comparison unit comparing the allowable data amount and the stored data amount and outputs a comparison result, wherein the reference image storage determination unit determines whether to store the compressed data in the memory based on the comparison result (Zhang, Fig. 3, Yamamoto, Fig. 1, Jung, Fig. 1, [0008]-[0010], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 3, further comprising: a second buffer storing pixel data included in the reference image generated by the predictive encoding of the reference frame; 54an extension unit receiving from the memory the compressed data generated by the predictive encoding of the reference frame, referring to the pixel data stored in the second buffer, and extending the compressed data generated by the predictive 5encoding of the reference frame; and a third buffer storing the reference image generated by the extension unit through extension, wherein the inter prediction unit performs motion detection by using as a search range of the motion detection the 10reference image stored in the third buffer (Zhang, Fig. 3, Yamamoto, Fig. 1, Jung, Fig. 1, it is obvious to the ordinary skill in the art and a design choice, e.g., Uetani et al., US 20070286502 A1, Fig. 1, element 200).  

	Regarding claim 6, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 5, wherein a frame as a target of predictive encoding of the video image data includes a plurality of divided images divided 15in a matrix, the reference image is generated by the local decode generation unit for a divided image located at a first column on a first row, and the pixel data stored in the first buffer is generated by 20the local decode generation unit about any one (Zhang, Fig. 3, Yamamoto, Fig. 1, Jung, Fig. 1, it is obvious to the ordinary skill in the art and a design choice, e.g., Uetani et al., US 20070286502 A1, Fig. 1, element 200).  

	Regarding claim 7, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 6, wherein the reference frame includes a plurality of divided images divided in a matrix, the plurality of divided images include a first divided 5image and a second divided image, the extension unit includes a first image extension core and a second image extension core, the first image extension core extends compressed data read from the memory for the first divided image located at a 10third column on a third row, and the second image extension core extends compressed data read from the memory for the second divided image located at a fourth column adjacent to a right side of the third column on a fourth row adjacent to an upper side of the third row (Zhang, Fig. 3, [0049], Yamamoto, Fig. 1, Jung, Fig. 1, [0034], 16x16 block units, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 8, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 5, wherein the frame as a target of predictive encoding of the video image data includes a plurality of divided images that are divided in a matrix, 20the reference image is generated by the local decode generation unit for the divided image located at a first column on a first row, and the pixel data stored in the first buffer is generated by the local decode generation unit for any one of a divided image located at a second column adjacent to left of the first column 56on a second row adjacent to an upper side of the first row, a divided image located at the first column on the second row, a divided image located at a third column adjacent to right of the first column on the second row, and a divided image located at 5the second column on the first row (Zhang, Fig. 3, [0049], Yamamoto, Fig. 1, Jung, Fig. 1, [0034], 16x16 block units, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 9, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 8, wherein the reference frame includes a plurality of divided images divided in a matrix, 10the plurality of divided images include a first divided image and a second divided image, the extension unit includes a first image extension core and a second image extension core, the first image extension core extends about the first 15divided image located at a third column on a third row, and the second image extension core extends about the second divided image located at a fourth column, which is located two columns apart from right of the third column, on a fourth row adjacent to an upper side of the first row (Zhang, Fig. 3, [0049], Yamamoto, Fig. 1, Jung, Fig. 1, [0034], 16x16 block units, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 10, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 7, further comprising: an intra prediction unit calculating a first encoding cost required in intra-encoding the divided image; and an intra/inter determination unit determining whether the 57divided image is intra-encoded or inter-encoded, wherein the intra prediction unit transmits the first encoding cost to the intra/inter determination unit, the inter prediction unit calculates a second encoding 5cost required in inter-encoding by using a difference between the divided image and a reference image stored in the third buffer, and transmits the second encoding cost to the intra/inter determination unit, and the intra/inter determination unit determines whether the 10divided image is intra-encoded or inter-encoded based on a comparison result of the first encoding cost and the second encoding cost (Zhang, Fig. 3, [0016]-[0019], Yamamoto, Fig. 1, Jung, Fig. 1, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 11, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 10, 15wherein the intra prediction unit estimates a plurality of code amounts required when the divided image is encoded in a plurality of intra modes, and calculates a plurality of encoding costs based on the estimated plurality of code amounts, and transmits as the first encoding cost an encoding cost to be 20minimum among the plurality of encoding costs to the intra/inter (Zhang, Fig. 3, [0016]-[0019], Yamamoto, Fig. 1, Jung, Fig. 1, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 12, Zhang in view of Yamamoto further in view of Jung discloses the video image encoding device according to claim 1, wherein the divided image included in the frame as a target of predictive encoding of the video image data is a macroblock, a defined area of the frame as the target of the predictive 10encoding of the video image data is a macroblock line, and the allowable data amount is predetermined for each macroblock line (Zhang, Fig. 3, [0115], quantization in units of macroblock, [0116]-[0117], Yamamoto, Fig. 1, Jung, Fig. 1, it is obvious to the ordinary skill in the art and a design choice).

Regarding claim 13-20, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487